DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 9/6/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 11,192,034 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance.  A thorough search of the prior art fails to disclose any reference or references, which, taken alone or in combination, teach or suggest, in combination with the other limitations: 
“(i) a first designed character associated with a first character definition that is based on user input from a first designer, and
(ii) a second designed character associated with a second character definition that is based on user input from a second designer,
(iii) a first created character associated with a third character definition that includes inherited attribute values from the first designed character and the second designed character; and
one or more processors configured by machine-readable instructions to:
for individual ones of the individual characters that a given created character has inherited one or more attribute values from, determine a quantity of contribution that the one or more attribute values contribute to a character definition of the given created character such that one or more attribute values from the first designed character contribute a first quantity of contribution to the third character definition of the first created character and further such that one or more attribute values from the second designed character contribute a second quantity of contribution to the third character definition” (claim 1, with substantially similar features in claim 11).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is listed on the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H MCCULLOCH whose telephone number is (571)272-2818. The examiner can normally be reached M-F 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WILLIAM H MCCULLOCH JR/Primary Examiner, Art Unit 3715